DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jianke Kang on February 15, 2021.

The application has been amended as follows: 
Claim 1

A multilayer ceramic electronic component comprising: 
a ceramic body including a dielectric layer and an internal electrode; and 
an external electrode formed on an outer side of the ceramic body and connected to the internal electrode, 
wherein the internal electrode contains a conductive metal and an additive, and the number of particles of the additive disposed inside the internal electrode is in the range of 7 to 21, both inclusive, per m2 of the internal electrode, 
a thickness of the internal electrode is 500 nm or less,
 the internal electrode has connectivity of 80% or more and 89% or less, where the connectivity of the internal electrode is defined as a ratio of a length of a portion of the internal electrode in which the internal electrode is actually formed to the entire length of the internal electrode, and 
wherein the additive is disposed more densely in a central portion than in a boundary portion of the internal electrode. 

Claim 5 is cancelled. 

Claim 7
A method for manufacturing a multilayer ceramic electronic component, the method comprising: 
preparing a ceramic green sheet; forming an internal electrode pattern by a conductive paste containing a conductive metal and an additive; 
layering the ceramic green sheet having the internal electrode pattern formed thereon to form a ceramic laminate; and, 
sintering the ceramic laminate to form a ceramic body including a dielectric layer and an internal electrode, wherein the number of particles of the additive disposed inside the internal electrode is in the range of 7 to 21, both inclusive, per m2 of the internal electrode, 
a thickness of the internal electrode is 500 nm or less,
the internal electrode has connectivity of 80% or more and 89% or less, where the connectivity of the internal electrode is defined as a ratio of a length of a portion of the internal electrode in which the internal electrode is actually formed to the entire length of the internal electrode, and
wherein the additive is more densely disposed in a central portion than in a boundary portion of the internal electrode.
Claim 11 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) a multilayer ceramic capacitor having internal electrodes exhibiting a connectivity of 80 to 89% while comprising an additive in the range of 7 to 21 particles per square micrometers in which the additive is disposed more densely in a central portion of the internal electrode than a boundary portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848